DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10541319 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claim limitation(s) of the instant Application
Claims of US Patent US 10541319 B2– hereinafter ‘319
1. A method of forming first and second fin field effect transistors (finFETs} on a substrate, the method comprising:
forming first and second fin structures of the first and second finFETs, respectively, on the substrate, wherein the first and second fin structures comprise a semiconductive material 

depositing a layer of insulating material, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures;

depositing a hard mask layer on the top surfaces of the layer of insulating material and the second fin structure; and

modifying the first fin structure such that a modified first vertical dimension of the first fin structure is smaller than the second vertical dimension of the second fin structure.

forming first and second fin structures of the first and second finFETs, respectively, on the substrate, wherein the first and second fin structures comprise semiconductive material 

depositing … a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures; 

depositing a hard mask layer on the top surfaces of the layer of insulating material and the second fin structure; 

modifying the first fin structure such that a modified first vertical dimension of the first fin structure is smaller than the second vertical dimension of the second fin structure;
…
2. The method of claim 1, wherein the modifying the first fin structure comprises:
patterning the deposited hard mask layer to expose the top surface of the first fin structure; and
etching a portion of the first fin structure.

2. The method of claim 1, wherein the modifying the first fin structure comprises: 
patterning the deposited hard mask layer to expose the top surface of the first fin structure; and 
etching a portion of the first fin structure.
3. The method of claim 1, wherein the modifying the first fin structure comprises:

patterning the deposited hard mask layer to expose the top surface of the first fin structure and to mask the top surface of the second fin structure;

etching a portion of the first fin structure such that a top surface of the modified first fin structure is below the top surface of the second fin structure; and

removing the patterned deposited hard mask layer.
3. The method of claim 1, wherein the modifying the first fin structure comprises: 

patterning the deposited hard mask layer to expose the top surface of the first fin structure and to mask the top surface of the second fin structure; 

etching a portion of the first fin structure such that a top surface of the modified first fin structure is below the top surface of the second fin structure; and 

removing the patterned deposited hard mask layer.
4. The method of claim 1, further comprising forming a shallow trench isolation (STD region, wherein the forming the STI region comprises:

forming an insulating region on the modified first fin structure such that a top surface of the insulating region, the top surface of the second fin structure, and the top surface of the layer of insulating material are substantially coplanar with each other, and



forming an insulating region on the modified first fin structure such that a top surface of the insulating region, the top surface of the second fin structure, and the top surface of the layer of insulating material are substantially coplanar with each other; and 

5. The method of claim 1, wherein a difference between the modified first vertical dimension and the second vertical dimension ranges from about 20 nm to about 50 nm.
5. The method of claim 1, wherein a difference between the modified first vertical dimension and the second vertical dimension ranges from about 20 nm to about 50 nm.
6. The method of claim 1, further comprising:

depositing a dielectric layer on the modified first fin structure and the second fin structure;

forming a polysilicon structure on the dielectric layer; and

performing a surface treatment on the dielectric layer and a sidewall of the polysilicon structure.
1 and 6. The method of claim 1,

…depositing a dielectric layer on the modified first fin structure and the second fin structure (Claim 1); 
forming a polysilicon structure on the dielectric layer (Claim 1); and

…performing a surface treatment on the dielectric layer and the sidewall of the polysilicon structure (Claim 6).
7. The method of claim 6, further comprising selectively forming a spacer on the sidewall of the polysilicon structure.
1. …selectively forming a spacer on a sidewall of the polysilicon structure.
8. The method of claim 1, further comprising depositing a masking material on a top surface 



depositing a dielectric layer on the modified first fin structure and the second fin structure;

etching portions of the dielectric layer on the modified first fin structure and the second fin structure; and

forming first and second epitaxial regions respectively on the modified first fin structure and on the second fin structure.
1 and 8. The method of claim 1, further comprising: 

depositing a dielectric layer on the modified first fin structure and the second fin structure (Claim 1);
etching portions of the dielectric layer On the modified first fin structure and the second fin structure; and 
forming first and second epitaxial regions respectively on the modified first fin structure and on the second fin structure.
10. The method of claim 9, further comprising etching a portion of the first epitaxial region and at least a portion of the modified first fin structure.
9. The method of claim 8, further comprising etching a portion of the first epitaxial region and at least a portion of the modified first fin structure.
11. A method of forming first and second fin field effect transistors (finFETs) on a substrate, the method comprising:


wherein the first and second pairs of fin structures comprise a semiconductive material; and wherein a fin-to-fin pitch of the first pair of fin structures is smaller than a fin-to-fin pitch of the second pair of fin structures;

depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second pairs of fin structures;

depositing a hard mask layer on the top surfaces of the layer of insulating material and the second pair of fin structure; and

modifying the first pair of fin structures such that a first vertical dimension of the first pair of fin structures is smaller than a second vertical dimension of the second pair of fin structures.



wherein the first and second pairs of fin structures comprise semiconductive material; wherein a fin-to-fin pitch of the first pair of fin structures is smaller than a fin-to-fin pitch of the second pair of fin structures; 

depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second pairs of fin structures; 

depositing a hard mask layer on the top surfaces of the layer of insulating material and the second pair of fin structure; 

modifying the first pair of fin structures such that a first vertical dimension of the first pair of fin structures is smaller than a second vertical dimension of the second pair of fin structures;
…
12. The method of claim 11, wherein the fin-to-fin pitch of the first pair of fin structures ranges from about 18 nm to about 24 nm; and wherein the fin-to-fin pitch of the second pair of fin structures ranges from about 25 nm to about 34 nm.
12. The method of claim 11, wherein the fin-to-fin pitch of the first pair of fin structures ranges from about 18 nm to about 24 nm, and wherein the fin-to-fin pitch of the second pair of fin structures ranges from about 25 nm to about 34 nm.
13. The method of claim 11, wherein a difference between the first and second vertical dimensions ranges from about 20 nm to about 50 nm.
 13. The method of claim 11, wherein a difference between the first and second vertical dimensions ranges from about 20 nm to about 50 nm.
14. The method of claim 11, wherein the modifying the first pair of fin structures comprises:

depositing a layer of hard mask material on the top surfaces of the first and second pairs of fin structures;

patterning the deposited layer of bard mask material to expose the top surfaces of the first pair of fin structures and to mask the top surfaces of the second pair of fin structures; and

etching portions of the first pair of fin structures.

14. The method of claim 11, wherein the modifying the first pair of fin structures comprises: 

depositing a layer of hard mask material on top surfaces of the first and second pairs of fin structures; 

patterning the deposited layer of hard mask material to expose the top surfaces of the first pair of fin structures and to mask the top surfaces of the second pair of fin structures; and 

etching portions of the first pair of fin structures.
15. The method of claim 11, further comprising forming a dielectric layer on the modified first fin structure and the second fin structure, comprising:

forming shallow trench isolation (STI) regions on the substrate;

depositing a layer of dielectric material on the modified first pair of fin structures, the second pair of fin structures, and the STI regions; and

forming the polysilicon structure and the spacer on the layer of dielectric material; and

etching portions of the layer of dielectric material that are on the modified first pair of fin structures, the second pair of fin structures, and the STI regions.
  15. The method of claim 11, wherein the forming the dielectric layer under the polysilicon structure and the spacer comprises: 


forming shallow trench isolation (STI) regions on the substrate; 

depositing a layer of dielectric material on the modified first pair of fin structures, the second pair of fin structures, and the STI regions; and 

forming the polysilicon structure and the spacer on the layer of dielectric material; and 

etching portions of the layer of dielectric material that are on the modified first pair of fin structures, the second pair of fin structures, and the STI regions.
16. A method of forming field effect transistors (inFETs) on a substrate, the method comprising:

forming first and second fin structures comprising a semiconductive material on the substrate, wherein the first and second fin 

depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures; and

etching a portion of the first fin structure to form a modified first fin structure such that a modified first vertical dimension of the modified first fin structure is smaller than the second vertical dimension of the second fin structure.

forming first and second fin structures comprising semiconductive material on the substrate, wherein the first and second fin 

depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures; 
…
etching a portion of the first fin structure to form a modified first fin structure such that a modified first vertical dimension of the modified first fin structure is smaller than the second vertical dimension of the second fin structure.
17. The method of claim 16, wherein a difference between the modified first vertical dimension and the second vertical dimension ranges from about 20 nm to about 50 nm.
18. The method of claim 17, wherein a difference between the modified first vertical dimension and the second vertical dimension ranges from about 20 nm to about 50 nm.
18. The method of claim 16, further comprising depositing a dielectric layer on the modified first fin structure and the second fin structure.
19. The method of claim 17, further comprising depositing a dielectric layer on the modified first fin structure and the second fin structure.
19. The method of claim 18, further comprising:
forming a polysilicon structure on the dielectric layer; and



forming a polysilicon structure on the dielectric layer; and 

20. The method of claim 19, wherein the selectively forming the spacer comprises performing a surface treatment on the dielectric layer and the sidewall of the polysilicon structure.
6. The method of claim 1, wherein the selectively forming the spacer … comprises performing a surface treatment on the dielectric layer and the sidewall of the polysilicon structure.


Independent Claims 1, 11 and 16 of the instant application are broader than claims 1, 11 and 17 of the Patent ‘319 (as shown above). Therefore, Claims 1, 11 and 16 are found obvious and not patentably distinct from the claims 1, 11 and 17 of the Patent ‘319.

Regarding prior art:
The cited prior art of record, Wang et al. (US 2015/0129980 A1; hereinafter Wang, Adusumilli et al. (US Patent no. 9,805,989 B1; hereinafter “Adusumilli”) and Cheng et al. (US 2015/0228653 A1; hereinafter “Cheng”) have been found to be the closest prior art for the parent application (15/724,519) and the instant application.

Regarding Claim 1: None of the prior art of record teaches or suggests, alone or in combination, “A method of forming first and second fin field effect transistors (finFETs) on a substrate, the method comprising….. wherein the first and second fin structures comprise semiconductive material; depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures; depositing a 

Regarding Claim 11: None of the prior art of record teaches or suggests, alone or in combination, “A method of forming first and second fin field effect transistors (finFETs) on a substrate, the method comprising….wherein the first and second pairs of fin structures comprise semiconductive material; depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second pair of fin structures; depositing a hard mask layer on the top surfaces of the layer of insulating material and the second pair of fin structure”, in combination with the remaining limitations of claim 11.

Regarding Claim 16: None of the prior art of record teaches or suggests, alone or in combination, “A method of forming field effect transistors (finFETs) on a substrate, the method comprising…. forming first and second fin structures comprising semiconductive material; depositing and planarizing a layer of insulating material on the substrate, wherein a top surface of the layer of insulating material is coplanar with top surfaces of the first and second fin structures”, in combination with the remaining limitations of claim 21.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893